DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Disposition of Claims
Claims 1-2, 4-9, 11-14 & 17-26 are allowed.
Claims 3, 10 & 15-16 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 was filed after the mailing date of the Notice of Allowance on February 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Page 11, filed January 5, 2022, with respect to the rejections under 35 U.S.C. §112(b) of Claims 1-2, 4-9, 11-14 & 17-25 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §112(b) of Claims 1-2, 4-9, 11-14 & 17-25 have been withdrawn. 
Applicant’s arguments, see Pages 11-14, filed January 5, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2, 4-9, 11-14 & 17-25 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 1-2, 4-9, 11-14 & 17-25 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 4-9, 11-14 & 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-2, 4-9, 11-14 & 17-26, Roussel in view of Tadema, Abonnenc, Schulte and Fahlström discloses a continuous vacuum grinding system (detailed in Paras. 15-38 in the Non-Final Office Action, mailed October 6, 2021, and not reproduced herein for the sake of brevity) similar to the instant invention. Specifically, while Roussel, as modified by Tadema, discloses a continuous vacuum grinding system wherein the grinding chamber is under vacuum with an oxygen concentration equal to or less than 10%, Tadema only teaches achieving a temporary oxygen-free grinding chamber under complete vacuum and maintaining an oxygen-free grinding chamber under argon. Roussel, Tadema, Abonnenc, Schulte, Fahlström and/or any prior art of record fails to disclose, teach or suggest, alone or in combination, wherein the grinding chamber is maintained under a vacuum at an oxygen concentration equal to or less than 10% in the absence of inert gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725